FILED
                              UNITED STATES DISTRICT COURT                                  OCT .2 1 2009
                              FOR THE DISTRICT OF COLUMBIA
                                                                                      Clerk, U.S. District and
                                                                                        Bankruptcy Courts
Hildagarde Webster,                                    )
                                                       )
                Plaintiff,                             )

                v.
                                                       )
                                                       )       Civil Action No.        09 1997
                                                       )
Sidney Brown,                                          )
                                                       )
                Defendant.                             )


                                   MEMORANDUM OPINION

       This matter is before the Court on plaintiffs pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.c. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff, a resident of Suitland, Maryland, sues a resident of the District of Columbia for

harassment stemming from an alleged personal relationship between the parties. The complaint

neither presents a federal question nor provides a basis for diversity jurisdiction because no

amount in controversy is pleaded. Accordingly, the complaint will be dismissed. A separate

Order accompanies this Memorandum Opinion.


Date: October   R, 2009                               ~~--
                                                       Distric~
                                                       United States